DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities:  
In claim 1, line 4, the term “at least a first axially extending protrusion” is suggested to be changed to --a first axially extending protrusion-- in order to provide clarity to the claim, since the claim is open ended, which implies that there can be more than a first axially extending protrusion. 
In claim 1, line 7, the term “at least a first axially extending slot” is suggested to be changed to --a first axially extending slot-- in order to provide clarity to the claim, since the claim is open ended, which implies that there can be more than a first axially extending slot. 
In claim 7, line 6, the term “at least a first axially extending protrusion” is suggested to be changed to --a first axially extending protrusion-- in order to provide clarity to the claim, since the claim is open ended, which implies that there can be more than a first axially extending protrusion. 
In claim 7, line 8, the term “at least a first axially extending slot” is suggested to be changed to --a first axially extending slot-- in order to provide clarity to the claim, 
In claim 13, lines 2-3, the term “at least a first axially extending protrusion” is suggested to be changed to --a first axially extending protrusion-- in order to provide clarity to the claim, since the claim is open ended, which implies that there can be more than a first axially extending protrusion. 
In claim 13, lines 3-4, the term “at least a first axially extending slot” is suggested to be changed to --a first axially extending slot-- in order to provide clarity to the claim, since the claim is open ended, which implies that there can be more than a first axially extending slot. 
Appropriate correction is required.
          
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (2009/0242064).

    PNG
    media_image1.png
    754
    963
    media_image1.png
    Greyscale

Regarding claim 1, Lai discloses a hose (hose shown in fig. 2, see abstract and paragraph 0003) comprising a main body portion that defines a lumen (10, fig. 1, paragraph 0018) extending therethrough and includes an outer surface, wherein the hose defines a hose axis (axis of 10, see figs. 1-2), at least a first axially extending protrusion extending outwardly from the main body portion (see first extending protrusion 30 in the annotated-Lai fig. 2 above), at least a first axially extending slot defined in the outer surface of the main body portion (see the first axially extending slot 20 in the annotated-Lai fig. 2 above, see paragraphs 0017-0019), wherein a portion of the first axially extending protrusion is secured in a portion of the first axially extending 
	Regarding claim 2, Lai discloses that the first axially extending slot includes a mouth that defines a first width dimension and the first axially extending protrusion defines a second width dimension, and wherein the first width dimension is less than the second width dimension (see the annotated-Lai fig. 2 above, as shown, first axially extending slot includes a mouth that defines a first width dimension and the first axially extending protrusion defines a second width dimension, and wherein the first width dimension is less than the second width dimension).  

    PNG
    media_image2.png
    485
    692
    media_image2.png
    Greyscale
	
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (2009/0242064) in view of Sun (2008/0006436).


    PNG
    media_image3.png
    882
    875
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body, first axially extending protrusion, and first axially extending slot of the Lai to have the main body, first and second axially extending protrusions and first and second axially extending slots, wherein the second axially extending protrusion is positioned at a first angle from the first axially extending protrusion, and wherein the second axially extending slot is positioned at a second angle from the first axially extending slot, wherein the first angle and the second angle are the same as taught by Sun for the purpose of providing an alternative arrangement of axially extending protrusions and slots that would allow the hose to be secured to one another, and would provide the additional benefit of allowing the hose to attach at multiple attachment points, thereby providing additional flexibility. 

Regarding claim 5, the modified Lai discloses that the first angle and the second angle are the same (see paragraph 0013, Sun discloses that the protrusions 246 and 248 are evenly arranged at the outer surface of the insulating sheath 244, see the annotated-Sun fig. 3 above, see paragraphs 0013-0016 of Sun). 
Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (2015/0075528) in view of Lai (2009/0242064).
Regarding claim 7, Kudo discloses an oxygen mask assembly (entire assembly in fig. 4 including mask shown in fig. 4) comprising: an oxygen mask (see mask in fig. 4 connected to 201), and a hose (201, figs. 1-4, paragraphs 0020-0023) connected to the oxygen mask (see fig. 4 and abstract discloses that the hose is for transporting oxygen to a user), but fails to disclose that the hose includes a main body portion that defines a lumen extending therethrough and includes an outer surface, wherein the lumen defines a hose axis, at least a first axially extending protrusion extending outwardly from the main body portion, and at least a first axially extending slot defined in the outer surface of the main body portion, wherein a portion of the first axially extending protrusion is secured in a portion of the first axially extending slot. 
However, Lai teaches a hose (hose shown in fig. 2, see abstract and paragraph 0003) comprising a main body portion that defines a lumen (10, fig. 1, paragraph 0018) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hose of Kudo to have the first axially extending protrusion, first axially extending slot, wherein a portion of the first axially extending protrusion is secured in a portion of the first axially extending slot as taught by Lai for the purpose of allowing the hose to securely and orderly arranged, thereby allowing the hose to be transported in a secure and orderly manner, preventing further kinking of the hose (see paragraph 0003 of Lai). 
Regarding claim 8, the modified Kudo discloses that the first axially extending slot includes a mouth that defines a first width dimension and the first axially extending protrusion defines a second width dimension, and wherein the first width dimension is less than the second width dimension (see the annotated-Lai fig. 2 above, as shown, first axially extending slot includes a mouth that defines a first width dimension and the first axially extending protrusion defines a second width dimension, and wherein the first 
Regarding claim 12, the modified Kudo discloses that the first axially extending protrusion comprises a plurality of sub-protrusions (see the annotated-Lai fig. 1 above, as shown, the first axially extending protrusion comprises a plurality of sub-protrusions).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (2015/0075528) in view of Lai (2009/0242064) as applied to claim 7 above, and further in view of Sun (2008/0006436).
Regarding claims 9, the modified Kudo fails to disclose a second axially extending protrusion extending outwardly from the main body portion and a second axially extending slot defined in the outer surface of the main body portion, wherein the second axially extending protrusion is positioned at a first angle from the first axially extending protrusion, and wherein the second axially extending slot is positioned at a second angle from the first axially extending slot. 
However, Sun teaches a conduit having a main body portion that defines a lumen extending therethrough and includes an outer surface, at least a first axially extending protrusion extending outwardly from the main body portion, at least a first axially extending slot defined in the outer surface of the main body portion, a second axially extending protrusion extending outwardly from the main body portion and a second axially extending slot defined in the outer surface of the main body portion, wherein the second axially extending protrusion is positioned at a first angle from the first axially extending protrusion, and wherein the second axially extending slot is positioned at a second angle from the first axially extending slot, wherein the first angle and the second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body, first axially extending protrusion, and first axially extending slot of the modified Kudo to have the main body, first and second axially extending protrusions and first and second axially extending slots, wherein the second axially extending protrusion is positioned at a first angle from the first axially extending protrusion, and wherein the second axially extending slot is positioned at a second angle from the first axially extending slot, wherein the first angle and the second angle are the same as taught by Sun for the purpose of providing an alternative arrangement of axially extending protrusions and slots that would allow the hose to be secured to one another and would provide the additional benefit of allowing the hose to attach at multiple attachment points, thereby providing additional flexibility. 
Regarding claim 10, the modified Kudo discloses that the second axially extending slot is defined between the first and second axially protrusions (see the annotated-Lai fig. 3 above, as shown, the second axially extending slot is between the first and second axially protrusions, if one were to trace along the outer surface from the second axially extending protrusion to the first axially extending protrusion in a clockwise manner, see paragraphs 0018-0019 of Lai).
Regarding claim 11, the modified Lai discloses that the first angle and the second angle are the same (see paragraph 0013 of Sun, Sun discloses that the protrusions 246 . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (2009/0242064) in view of Guritz (2,888,511).
Regarding claim 13, Lai discloses a hose (hose shown in fig. 2, see abstract and paragraph 0003) comprising a main body portion that defines a lumen (10, fig. 1, paragraph 0018) extending therethrough and includes an outer surface, wherein the hose defines a hose axis (axis formed by 10, see figs. 1-2), at least a first axially extending protrusion extending outwardly from the main body portion (see first extending protrusion 30 in the annotated-Lai fig. 2 above), at least a first axially extending slot defined in the outer surface of the main body portion (see the first axially extending slot 20 in the annotated-Lai fig. 2 above, see paragraphs 0017-0019), and a method comprising the step of securing a portion of the first axially extending protrusion that is located in a first section within a portion of the first axially extending slot that is located in a second section (see fig. 2, see paragraphs 0018-0019 and 0022, Lai discloses that the hose is arranged on itself or capable of being arranged on itself, therefore the portion of the first axially extending protrusion is secured in a portion of the first axially extending slot), but fails to disclose a method of coiling the hose comprising steps of coiling the hose to provide first and second sections. 

    PNG
    media_image4.png
    251
    711
    media_image4.png
    Greyscale

However, Guritz teaches a method of coiling an insulating sleeve that includes a main body (main body of 11 where 12 extends from, see figs. 1 and 4), a first axially extending protrusion (12, fig. 4), a first axially extending slot (14, fig. 4), the method comprises the steps of coiling the hose to provide first and second sections, and securing a portion of the first axially extending slot that is located in the second section (see figs. 1 and 4, col 1, line 70 to col 2, line 51, Guritz discloses the coiling of plastic material, where 12 is inserted into 14, when coiled the, the portion where first axially extending protrusion is located is the first section and the portion where the slot 14 is located is considered as the second section). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and hose of Lai to have the method of coiling the hose to provide a first section and second sections as taught by Guritz for the purpose of providing an arrangement that is compact and organized such that the hose can be securely and orderly arranged/stored. 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Munro (3,744,489) is cited to show an intra-uterine device having an axially extending protrusion and an axially extending slot that are configured to form a coil.
Lin (8,447,062) is cited to show a conduit comprising axially extending protrusions and slots.  
Thuot (7,795,539) is cited to show a crus resistant conductor insulation having axially extending protrusions and slots. 
Swift (2,583,026) is cited to show a cable with interlocking insulating layers. 
Guering (2013/0147239) is cited to show an oxygen mask and a coiled hose. 
McDonald (2003/0000530) is cited to show a coiled hose connected to an oxygen mask. 
Cordero (2002/0189617) is cited to show an oxygen mask connected to a coiled hose. 
Poliard (8,584,674) is cited to show an oxygen delivery system comprising a patient interface and a coiled hose. 
Smart (4,685,456) is cited to show an oxygen mask connected to a coil hose. 
Oroza (3,580,250) is cited to show a mask connected to a coiled hose. 
Cowley (3,505,997) (3,392,724) (3,505,996) is cited to show an oxygen mask connected to a coiled hose. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785